                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


DEBBIE HARPER,

          Plaintiff,

v.                                           Civil Action No. 5:17CV12
                                                               (STAMP)
UNITED STATES POSTAL SERVICE
and UNITED STATES OF AMERICA,

          Defendants.


                  MEMORANDUM OPINION AND ORDER
          GRANTING DEFENDANT UNITED STATES OF AMERICA’S
                   MOTION FOR SUMMARY JUDGMENT

                           I.   Background

     This is a Federal Tort Claims Act (“FTCA”) case arising out of

a fall at the United States Post Office in Chester, West Virginia

(“the Post Office”).    The plaintiff, Debbie Harper (“Harper”),

filed this action under the FTCA against the United States of

America and the United States Postal Service (“Postal Service”).

ECF No. 1.   Plaintiff and defendant Hiler Buffalo, LLC, by their

respective counsel, filed a joint motion to consolidate Harper v.

Hiler Buffalo, LLC, Civil Action No. 5:17CV156, with the above-

styled action, Harper v. United States Postal Service, et al.,

Civil Action No. 5:17CV12, pursuant to Rule 42 of the Federal Rules

of Civil Procedure.     This Court entered an order granting the

parties’ joint motion to consolidate.    ECF No. 20.

     At this time, following this Court’s order granting the Postal

Service’s motion to dismiss (ECF No. 7) and order of dismissal

following the parties’ compromise and settlement in the related
civil action against defendant Hiler Buffalo, LLC (“Hiler Buffalo”)

(ECF No. 18 in Civil Action 5:17CV156), only the plaintiff’s claims

against defendant United States of America remain.

     Now pending before the Court is defendant United States of

America’s motion for summary judgment pursuant to Federal Rule of

Civil Procedure Rule 56 (ECF No. 51).     Plaintiff filed a response

to defendant’s motion for summary judgment (ECF No. 63) and

defendant filed its reply to plaintiff’s response (ECF No. 64).

Defendant’s motion for summary judgment is now fully briefed and

ripe for decision.

     For the reasons that follow, defendant United States of

America’s motion for summary judgment (ECF No. 51) is granted.

                            II.   Facts

     Plaintiff’s injury occurred inside the United States Post

Office in Chester, West Virginia, which was owned and operated by

Hiler Buffalo and leased to defendant United States of America to

conduct business of providing postal services.    Plaintiff alleges

she was walking up the interior steps when she fell and suffered

physical injury as a result of crashing through a glass wall.    ECF

No. 1 at 2.   The glass wall was located at the top of the stairs

adjacent to the door at the entrance of the Post Office lobby.   ECF

No. 52-1 at 45.   Harper cannot explain how she fell or recall the

details of the incident, but alleges in the complaint that “she was

flung through the glass wall due to the unsafe condition of the

interior steps handrail.”   ECF No. 52 at 2; ECF No. 1 at 2.



                                  2
                   III.    Contentions of the Parties

      Defendant United States of America filed a motion for summary

judgment (ECF No. 51) and memorandum in support (ECF No. 52) and

asserts that plaintiff offers nothing but her own unsupported

speculation to explain how she was injured or how the actions or

omissions of any federal government actor caused her injury.                 ECF

No. 52 at 2-3.     Further, defendant argues that plaintiff has not

and cannot establish that the United States of America had any duty

to repair or replace the handrail or the glass panel at the Post

Office.     Id. at 4.     Therefore, the defendant contends, plaintiff

has   not   identified    and   cannot       establish    any   genuine   factual

dispute, except by relying on unfounded conjecture.                    Id. at 6.

Ultimately, defendant asserts that plaintiff has not and cannot

establish    various     essential   elements      necessary      to   support   a

negligence claim against the United States of America, particularly

under the narrowly tailored FTCA exception to the general rule that

the United States cannot be sued and, therefore, any disputed facts

are fundamentally immaterial.        Id. at 5.           Accordingly, defendant

United States requests that this Court grant summary judgment in

its favor.

      Plaintiff filed a response in opposition to defendant’s motion

(ECF No. 63).    In applying the factors used to determine whether a

defendant in a premises liability case met his or her burden of

reasonable care under the circumstances to all non-trespassing

entrants, as cited in Dillon v. United States, No. 5:12-CV-09314,



                                         3
2015 WL 2145116 (S.D. W. Va. May 7, 2015) (citing Syl. pt. 6,

Mallet v. Pickens, 522 S.E.2d 436 (W. Va. 1999)), plaintiff

contends that defendant United States of America, breached its duty

of reasonable care under the circumstances.       Id. at 1.   Plaintiff

contends that this Court should deny defendant’s motion for summary

judgment and “permit the trier of fact to determine at trial the

applicable standard of care and whether the defendant USA has met

its burden of reasonable care to business invitees such as the

plaintiff.”   ECF No. 63 at 6.

     Defendant United States filed a reply to plaintiff’s response

in opposition to its motion for summary judgment (ECF No. 64) and

asserts   that   plaintiff   cannot   establish   essential   elements

necessary to support a viable negligence claim. Defendant contends

that plaintiff has “abandoned her original theory that a faulty

handrail flung her up a stairway and propelled her into a glass

panel” and asserts that plaintiff’s “newly formulated theory that

the United States of America had an independent duty to replace the

glass panel with safety glass is not justiciable pursuant to the

FTCA.”    ECF No. 64 at 1, 3.     Further, defendant contends that

“Harper never administratively alleged that the United States of

America had any independent obligation to replace the glass panel

with safety glass,” and “[b]ecause Harper did not properly present

this allegation in the required administrative claim, this court

lacks subject matter jurisdiction to address this theory.”          Id.

at 4.     Moreover, defendant asserts that “[e]ven if Harper had



                                  4
properly presented her allegation in the required administrative

claim, the FTCA discretionary function exception bars Harper’s

claim that the United States had a duty to replace the glass panel

with safety glass.”   Id. at 5.    Lastly, defendant maintains that

Harper cannot support her alleged negligence claim against the

United States and renews its request for summary judgment in its

favor.

                         IV.   Applicable Law

     Under Rule 56(c) of the Federal Rules of Civil Procedure,

     A party asserting that a fact cannot be or is genuinely
     disputed must support the assertion by:
          (A) citing to particular parts of materials in the
     record, including depositions, documents, electronically
     stored   information,    affidavits   or   declarations,
     stipulations . . . admissions, interrogatory answers, or
     other materials; or
          (B) showing that the materials cited do not
     establish the absence or presence of a genuine dispute,
     or that an adverse party cannot produce admissible
     evidence to support the fact.

Fed. R. Civ. P. 56(c).    The party seeking summary judgment bears

the initial burden of showing the absence of any genuine issues of

material fact.   See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

(1986).   “The burden then shifts to the nonmoving party to come

forward with facts sufficient to create a triable issue of fact.”

Temkin v. Frederick County Comm’rs, 945 F.2d 716, 718 (4th Cir.

1991), cert. denied, 502 U.S. 1095 (1992) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). However, as the

United States Supreme Court noted in Anderson, “Rule 56(e) itself

provides that a party opposing a properly supported motion for



                                   5
summary judgment may not rest upon the mere allegations or denials

of his pleading, but . . . must set forth specific facts showing

that there is a genuine issue for trial.”     Anderson, 477 U.S. at

256. “The inquiry performed is the threshold inquiry of determining

whether there is the need for a trial — whether, in other words,

there are any genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in

favor of either party.”    Id. at 250; see also Charbonnages de

France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979) (“Summary

judgment ‘should be granted only in those cases where it is

perfectly clear that no issue of fact is involved and inquiry into

the facts is not desirable to clarify the application of the law.’”

(citing Stevens v. Howard D. Johnson Co., 181 F.2d 390, 394 (4th

Cir. 1950))).

     In Celotex, the Supreme Court stated that “the plain language

of Rule 56(c) mandates the entry of summary judgment, after

adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an

element essential to that party’s case, and on which that party

will bear the burden of proof at trial.”   Celotex, 477 U.S. at 322.

In reviewing the supported underlying facts, all inferences must be

viewed in the light most favorable to the party opposing the

motion. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).




                                6
                                V.     Discussion

     Following      its   review      of   the   defendant      United     States    of

America’s   fully     briefed    motion        for    summary   judgment     and    the

memoranda and exhibits submitted by the parties, and for the

reasons set forth below, this Court finds that plaintiff cannot

prevail on her claim against the United States because she did not

properly pursue her allegation regarding the glass panel through an

administrative claim and, further, cannot establish essential

elements necessary to support her negligence claim against the

United States.

     As an initial matter, this Court notes that plaintiff has

apparently abandoned her theory regarding the faulty handrail and,

instead,    alleges    that     the    United        States   had   an    independent

obligation to replace the glass panel with safety glass.                            ECF

No. 63.

     First, this Court finds that although Harper did file an

administrative claim to the United States Postal Service, Harper

never alleged that the United States of America had an independent

obligation or duty to replace the glass panel with safety glass.

See ECF No. 64-1 at 4.        Instead, consistent with her complaint in

this case, Harper alleged that a handrail banister flung her up a

stairway and propelled her into the glass panel.                    Id.    Plaintiff

never presented her theory that the United States of America had a

duty to replace the glass panel with safety glass to the United

States    Postal   Service      for    administrative         adjudication.         Id.



                                           7
Therefore, pursuant to the FTCA and jurisdictional procedural

prerequisites, this Court lacks subject matter jurisdiction to

address Harper’s claim regarding the glass panel as it was not

administratively presented to the relevant federal agency.                28

U.S.C. § 2401(b); 28 U.S.C. § 2675(a); see also Henderson v. United

States, 785 F.2d 121, 123 (4th Cir. 1986).

        However, even if plaintiff has not abandoned her original

theory regarding the faulty handrail as alleged in her complaint,

this Court finds that plaintiff’s claim still fails as she cannot

establish the essential elements necessary to establish a viable

negligence claim against the defendant United States of America.

        Upon   review,   this   Court   can    identify   no   federal   law,

applicable industry standard, or Postal Service policy or protocol

which would affirmatively require the defendant United States,

through the Post Office, to retroactively replace the existing

glass at issue with safety glass.           Additionally, this Court notes

that defendant United States leases space in the building to

operate the Post Office from Hiler Buffalo as the owner of the

building.      Thus, this Court finds that the defendant United States

owed no duty to plaintiff to replace the existing glass which

caused plaintiff’s injury with safety glass.

        Further, this Court notes that the moving party has the burden

of establishing that there is no genuine issue as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).            This

burden can be met by showing that the nonmoving party has failed to



                                        8
prove an essential element of the nonmoving party’s case for which

the nonmoving party will bear the burden of proof at trial.               Id.

at 322.    If the moving party meets this burden, according to the

United States Supreme Court, “there can be ‘no genuine issue as to

any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders

all other facts immaterial.”       Id. at 323.

     Here, Harper cannot explain how she fell or discernibly

articulate how any federal government actor purportedly harmed her

and cannot establish essential elements necessary to support a

negligence claim against the United States of America.             Harper’s

own architectural expert reviewed deposition testimony from United

States    Postal   Service    employee    Sandra    Temple   (“Temple”)   and

discredited Harper’s description of how she fell and concluded that

it was more likely that Temple was correct and that Harper had

already walked through the door into the customer service lobby

where she staggered, tripped over her own feet, and fell backward

into the glass panel.        ECF No. 52 at 3.      Further, Harper concedes

that she has no idea how she fell and has no evidence that

defendant knew that anything was wrong with the handrail.                 Id.

Accordingly, this Court finds that plaintiff cannot establish

essential elements necessary to support a negligence claim against

the defendant.




                                      9
                            VI.    Conclusion

     For   the   reasons   set    forth   above,   the   United   States   of

America’s motion for summary judgment (ECF No. 51) is GRANTED.

     It is further ORDERED that this civil action be DISMISSED and

STRICKEN from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein. Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is DIRECTED to enter judgment

on this matter.

     DATED:       May 3, 2019



                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     10
